Name: Council Regulation (EC) No 2610/95 of 30 October 1995 amending Regulation (EC) No 2965/94 setting up a Translation Centre for bodies of the European Union
 Type: Regulation
 Subject Matter: business organisation;  information and information processing;  budget;  EU institutions and European civil service; NA
 Date Published: nan

 Avis juridique important|31995R2610Council Regulation (EC) No 2610/95 of 30 October 1995 amending Regulation (EC) No 2965/94 setting up a Translation Centre for bodies of the European Union Official Journal L 268 , 10/11/1995 P. 0001 - 0002COUNCIL REGULATION (EC) No 2610/95 of 30 October 1995 amending Regulation (EC) No 2965/94 setting up a Translation Centre for bodies of the European UnionTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the main task of the Translation Centre set up by Regulation (EC) No 2965/94 (3) is still to satisfy the translation needs of the agencies and offices listed in that Regulation; whereas any risk of surplus work for the Centre should be avoided at all costs since it might have negative implications for the operation of those agencies and offices and for the staff actually needed for rational functioning of the Centre; Whereas the essential objective of the Centre is the search for the most rational and economic use of the means available while maintaining the necessary standard and quality of the translations, without in any case ruling out the possibility of recourse to the market; Whereas it is necessary to strengthen administrative collaboration between the institutions and bodies of the Union with a view to rationalizing working methods and making overall savings by avoiding superfluous work and the creation of expensive parallel structures; Whereas translation constitutes one of the sectors of activity where such interinstitutional collaboration can be strengthened; Whereas the aim of the interinstitutional collaboration should be to enable the Centre to carry out, in the medium term, any activities the amalgamation of which has been decided on in accordance with the rules in force; Whereas it is therefore necessary to extend the scope of the services provided by the Centre to enable those institutions and bodies of the Union which already have a translation service to have access to the Centre's services, on a voluntary basis and with the aim of absorbing any surplus work which may arise; Whereas, in order to avoid any confusion over the extent of the enlargement of the scope of Regulation (EC) No 2965/94, it is necessary to replace in it the word 'bodies` by the term 'agencies and offices` wherever necessary; Whereas the treaty does not provide specific powers of action for the adoption of this Regulation, other than those contained in Article 235, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2965/94 is hereby amended as follows: 1. Article 2 (1) shall be replaced by the following text: 'Article 2 1. The Centre shall provide the necessary translation services for the operation of the following agencies and offices: - the European Environment Agency, - the European Training Foundation, - the European Monitoring Centre for Drugs and Drug Addiction, - the European Agency for the Evaluation of Medical Products, - the Agency for Health and Safety at Work, - the Office for Harmonization in the Internal Market (trade marks, designs and models), - the European Police Office (Europol) and the Europol Drugs Unit. The Centre and each of the agencies and offices mentioned above shall conclude arrangements covering the ways in which they will cooperate. 2. Agencies and offices set up by the Council other than those referred to in paragraph 1 may have access to the services of the Centre on the basis of arrangements to be concluded with the Centre. 3. The institutions and bodies of the Union which already have their own translation service may, on a voluntary basis, have access to the Centre in accordance with arrangements to be agreed between the parties in order to have recourse to its services. 4. The Centre shall participate fully in the work of the Interinstitutional Committee for Translation.` 2. Article 4 (1) shall be replaced by the following text: '1. The Centre shall have a Management Board consisting of: (a) a representative from each of the agencies and offices listed in Article 2 (1); any arrangement referred to in Article 2 (2) may envisage a representation of the agency or office party to that arrangement; (b) a representative from each of the Member States of the European Union; (c) two representatives from the Commission; and (d) one representative each from the institutions and bodies which have their own translation services but have concluded agreements with the Centre for collaboration on a voluntary basis.` 3. Article 10 (2) shall be replaced by the following text: '2. (a) The revenue and expenditure shown in the Centre's budget shall be in balance. (b) Subject to the provisions set out in subparagraph (c) concerning the start-up period, the revenue shall come from the payments made by the agencies and offices serviced by the Centre and the institutions and bodies with which collaboration has been agreed in return for work performed by it. (c) In the start-up period, which shall not exceed three financial years: - the offices and agencies, institutions and bodies serviced by the Centre shall at the start of a financial year make a lump-sum contribution from their budgets which is based on the best possible information and which will be adapted in the light of the actual work performed, - a contribution may be made from the general budget of the European Communities to the Centre to ensure its operation.` 4. Article 11 shall be replaced by the following text: 'Article 11 1. Before the review provided for in Article 19, any agency or office referred to in Article 2 (1) which is experiencing particular difficulties in connection with the provision of services by the Centre may approach the Centre in order to seek the most appropriate solutions to those difficulties. 2. If it proves impossible to arrive at such solutions within three months, the agency or office in question may send a duly substantiated communication to the Commission, so that the Commission can take the necessary measures and, if appropriate, organize, under the auspices of the centre and with its assistance, more systematic recourse to third parties for translation of the documents concerned.` 5. Article 13 (2) and (3) shall be replaced by the following: '2. The Management Board shall adopt the statement of estimates accompanied by the establishment plan and shall transmit them immediately to the Commission, which on that basis shall establish the estimates corresponding to the subsidies granted to the agencies and offices listed in Article 2 in the preliminary draft budget which it places before the Council pursuant to Article 203 of the Treaty. 3. The Management Board shall adopt the Centre's budget before the beginning of the financial year, adjusting it where necessary to the payments made by the agencies and offices, institutions and bodies mentioned in Article 2.` Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 October 1995. For the Council The President J. SOLANA